—Order, Supreme Court, New York County (Lorraine Miller, J.), entered October 16, 1998, which denied defendant’s motion *318for leave to make a motion for summary judgment more than 120 days after the filing of a note of issue, unanimously affirmed, without costs.
The motion was properly denied absent an explanation why it was not made at the time that defendant moved to vacate the note of issue on the ground that plaintiff had failed to comply with all outstanding disclosure demands. Moreover, there is no showing that plaintiffs dilatory conduct in providing disclosure prevented defendant from moving for summary judgment. Concur — Nardelli, J. P., Tom, Lerner, Mazzarelli and Friedman, JJ.